            Case 5:17-cv-00800-SLP Document 73 Filed 08/16/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF OKLAHOMA

MADELYN CASILAO, HARRY
LINCUNA, and ALLAN GARCIA, on
behalf of themselves and all others
similarly situated,
                                                Case No.: Case No. 5:17-cv-00800-SLP
                Plaintiffs,

       v.

HOTELMACHER LLC, dba HOLIDAY
INN EXPRESS; STEAKMACHER, LLC,
dba MONTANA MIKE’S
STEAKHOUSE; SCHUMACHER
INVESTMENTS, LLC, dba WATER
ZOO; APEX USA, INC.; WALTER
SCHUMACHER; and CAROLYN
SCHUMACHER,


                Defendants.


                        JOINT MOTION FOR ENTRY OF
                  PROTECTIVE ORDER PURSUANT TO RULE 26(c)

                Plaintiffs Madelyn Casilao, Harry Lincuna, and Allan Garcia, and

Defendants Hotelmacher LLC, Steakmacher, LLC, Schumacher Investments, LLC, Apex

USA, Inc., Walter Schumacher, and Carolyn Schumacher respectfully move this Court to

enter a protective order pursuant to Federal Rule of Civil Procedure 26(c) designating

certain discovery materials as confidential. In support of this motion, the parties state as

follows:
         Case 5:17-cv-00800-SLP Document 73 Filed 08/16/19 Page 2 of 3




              1.     The parties and third parties may have confidential or proprietary

information within their possession, custody or control that is relevant to the claims and

defenses involved in this case.

              2.     The parties have conferred in good faith about a protective order

related to discovery materials and agree to the terms of the proposed order.

              3.     The proposed Protective Order is being submitted

contemporaneously to the Court in accordance with the instructions set forth in Section

II.G. of the Electronic Filing for Civil and Criminal Cases Policies & Procedures Manual

for the United States District Court, Western District of Oklahoma.

              WHEREFORE, the parties respectfully request that this Court enter the
proposed Protective Order.
 Dated: August 16, 2019                          Respectfully Submitted,

 /s/ Catherine Fisher                            /s/ C. Eric Shephard
 Brady Henderson (OBA #21212)                    (signed by filing attorney with permission)
 Jill Webb (OBA #21402)                          Kevin R. Donelson, OBA No. 12647
 AMERICAN CIVIL LIBERTIES UNION                  C. Eric Shephard, OBA No. 22299
 P.O. Box 1626                                   Fellers, Snider, Blankenship, Bailey &
 Oklahoma City, OK 73101                         Tippens, PC
 Telephone: (405) 525-3831                       100 N. Broadway Ave., Suite 1700
 Facsimile: (405) 524-2296                       Oklahoma City, OK 73102
 Email:         bhenderson@acluok.org            Telephone: (405) 232-0621
                jwebb@acluok.org                 Facsimile: (405) 232-9659
                                                 Email: kdonelson@fellerssnider.com
 Carole Vigne, Pro Hac Vice                              eshephard@fellerssnider.com
 Mana Barari, Pro Hac Vice
 LEGAL AID AT WORK                               Attorneys for Defendants
 180 Montgomery Street, Suite 600
 San Francisco, CA 94104
 Telephone: (415) 864-8848
 Facsimile: (415) 593-0096
 Emails:      cvigne@legalaidatwork.org
              mbarari@legalaidatwork.org


                                             2
        Case 5:17-cv-00800-SLP Document 73 Filed 08/16/19 Page 3 of 3




 Eben Colby, Pro Hac Vice
Catherine Fisher, Pro Hac Vice
500 Boylston Street, 23rd Floor
Boston, MA 02116
Telephone: (617) 573-4800
Facsimile: (617) 573-4822
Emails:
        Eben.Colby@probonolaw.com
       Catherine.Fisher@probonolaw.com

Christopher J. Willett, Pro Hac Vice
Caitlin Boehne, Pro Hac Vice
EQUAL JUSTICE CENTER
510 Congress Ave., Ste. 206
Austin, Texas 78704
Telephone: (512) 474-0007
Facsimile: (512) 474-0008
Emails: cwillett@equaljusticecenter.org
        cboehne@equaljusticecenter.org

Attorneys for Plaintiffs




                                          3
